Citation Nr: 0321330	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  95-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for calluses of the 
left little toe.

2.  Entitlement to service connection for feet calluses other 
than of the left little toe.

3.  Entitlement to a rating in excess of 30 percent for 
hypertensive and arteriosclerotic heart disease, status-post 
coronary artery bypass grafting, and left ventricular 
hypertrophy, from April 1, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967, and from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The case was remanded by the Board in 
May 2001; it was returned to the Board in December 2001.

The case was remanded to the RO in May 2001 in order to 
afford the veteran his requested hearing before a traveling 
member of the Board.  Thereafter the veteran, in July 2001, 
requested a hearing before a hearing officer at the RO.  In 
October 2001 he clarified that he was seeking the latter type 
of hearing in lieu of a hearing before a member of the Board.  
Later in October 2001 he cancelled his request for a hearing 
before a hearing officer at the RO.  The record reflects that 
the RO nevertheless scheduled him for such a hearing for 
December 2001, but that he failed to report.  In light of the 
above the Board concludes that the veteran does not currently 
desire a hearing of any type before the Board or at the RO.

Following return of the case to the Board in December 2001, 
the Board, in a March 2002 decision, disposed of the issues 
of the proper ratings assignable for the veteran's service-
connected lumbar spine disability and his hypertension.  With 
respect to the remaining issues on appeal, namely those 
listed on the title page of this action, the Board in June 
2002 undertook additional development with respect to those 
issues pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
resulted in the acquisition of, inter alia, the report of an 
August 2002 VA examination as well as VA treatment reports 
for August 2001 to September 2002.  The veteran has not had 
the opportunity to review any of the additions to the record 
pursuant to 38 C.F.R. § 20.903(b) (2002).  Nevertheless, the 
Board has decided to proceed with the adjudication of his 
claim for service connection for calluses of the left little 
toe, and in light of the disposition of that issue as 
discussed below, the Board finds that the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of that claim at this time.  

The issues of entitlement to service connection for feet 
calluses other than of the left little toe, and entitlement 
to a rating in excess of 30 percent for hypertensive and 
arteriosclerotic heart disease, status-post coronary artery 
bypass grafting, and left ventricular hypertrophy, from April 
1, 1998, are addressed in the remand at the end of this 
action.


FINDING OF FACT

The calluses of the veteran's left little toe originated in 
service.


CONCLUSION OF LAW

The veteran has calluses of the left little toe which are the 
result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service medical records show that the veteran presented in 
March 1991 with complaints of calluses affecting both feet.  
Physical examination disclosed the presence of a callus of 
the left little toe.  An April 1991 entry indicates that the 
veteran had undergone surgery to remove a left little toe 
corn, and notes that he required corn pads.  The entry also 
indicates that the veteran was required to wear sneakers on 
both feet.  The veteran's examination for discharge from his 
final period of service is negative for any reference to 
callosities affecting the feet.

In several statements on file the veteran indicates that he 
underwent removal of a left little toe callus in service and 
that he continues to experience calluses on his feet that he 
usually treats by himself.

On file are VA medical records for January 1993 to September 
2002 which show that physical examination of the veteran's 
lower extremities in August 2001, October 2001 and May 2002 
revealed the absence of any callosities.  When seen in June 
2002 the veteran reported experiencing painful corns on his 
feet for the past several years; physical examination at that 
time revealed the presence of hyperkeratosic lesions 
affecting his left and right little toes.

The veteran was afforded a VA examination in August 2002, at 
which time he complained of callosities affecting both little 
toes.  Physical examination disclosed the presence of a 2-
centimeter round yellow corn on the left little toe, and of a 
1-centimeter round yellow corn on the right little toe.  
Following physical examination of the veteran and review of 
service medical records, the examiner concluded that the 
corns on the veteran's right and left little toes could be 
related to the veteran's period of service.

As indicated above, service medical records show that the 
veteran underwent surgical removal of a corn affecting his 
left little toe.  While the report of his examination for 
discharge is negative for any mention of left little toe 
abnormalities, post-service medical evidence on file disclose 
that the veteran continues to experience problems with 
callosities of that toe.  In addition, the opinion of the 
August 2002 VA examiner is somewhat supportive of the 
veteran's claim.

In light of the above, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for calluses of the left little toe.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)), which became effective during the pendency of this 
appeal.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants.  See generally VCAA, §§ 
3,4,7; see also Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled, as has VA's duty-to-assist the 
veteran in the instant claim.  In any event, in light of the 
grant of the veteran's claim, the Board finds that further 
delay of the appellate process for the purpose of addressing 
any lingering duties required by the VCAA or by the 
implementing regulations is not warranted. 


ORDER

Entitlement to service connection for calluses of the left 
little toe is granted.


REMAND

As noted in the Introduction, the Board in June 2002 
undertook additional development with respect to the 
remaining issues on appeal pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have resulted in the acquisition of 
the report of an August 2002 VA examination as well as VA and 
private treatment records for February 1997 to September 
2002.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the veteran has not been afforded the 
opportunity to review the additions to the record pursuant to 
38 C.F.R. § 20.903(b) (2002), and he has not, in any event, 
waived his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV. 

The Board additionally notes that the veteran has not been 
advised of what evidence VA would obtain for him and of what 
evidence he was responsible for submitting in connection with 
his claim for service connection for feet calluses other than 
of the left little toe, and his claim for a higher rating for 
cardiovascular disability.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, he has not been 
adequately advised as to the information and evidence needed 
to substantiate those claims.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  Further procedural development is consequently 
required prior to adjudication of the instant appeal.

Turning to the claim for service connection for feet calluses 
other than of the left little toe, as indicated previously, 
none of the service medical records documents the presence on 
clinical examination of any foot callosities other than of 
the left little toe.  As also discussed in the prior section, 
the August 2002 VA examiner opined only that the right little 
toe callosities demonstrated on examination could be related 
to service; he notably did not indicate whether it was at 
least as likely as not that the right little toe callosities 
were related the veteran's service.  Under the circumstances, 
the Board is of the opinion that further examination of the 
veteran is warranted.

The Board lastly notes that the veteran has reported 
receiving potentially relevant treatment by a nurse Carmelo 
Perez, as well as by a Dr. Maldonado, a Dr. Jose Santiago, 
and by a Dr. Rivera Badui.  The Board is of the opinion that 
an attempt should be made to obtain medical records from the 
referenced individuals.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include nurse Carmelo 
Perez, and Drs. Maldonado, Santiago 
and Badui, who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from nurse 
Carmelo Perez and from Drs. 
Maldonado, Santiago and Badui, which 
have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should arrange to have 
any non-English entries in the file 
translated to English, to include 
the October 10, 1995, statement by 
Dr. Livio Eccardi, D.P.M.

5.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any calluses of the veteran's right 
or left feet other than of the left 
little toe.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any callosities of the 
feet found (other than of the left 
little toe) are etiologically 
related to service.  The rationale 
for all opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.  

6.  The RO should also arrange for a 
VA cardiovascular examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's service-connected 
hypertensive and arteriosclerotic 
heart disease, status-post coronary 
artery bypass grafting, and left 
ventricular hypertrophy.  All 
indicated studies should be 
conducted and the examiner is to set 
forth all findings in detail.  The 
examiner should specifically provide 
an opinion as to the amount of 
workload (measured in metabolic 
equivalents) which results in 
dyspnea, fatigue, angina, dizziness 
or syncope; the frequency of 
congestive heart failure over the 
past year; and whether the veteran 
has left ventricular dysfunction 
with associated ejection fraction.  
The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of 
this remand, must be made available 
to the physician for proper review 
of the medical history.  

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, and 
after all non-English entries in the 
file have been translated to 
English, the RO should re-adjudicate 
the issues remaining on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the supplemental statement 
of the case issued in December 2000, and provide the veteran 
and his representative with an appropriate opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


